Citation Nr: 0506668	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to 
ionizing radiation.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.

3.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1962 to October 
1964.  He died on October [redacted], 2000.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Fort Harrison, Montana, which denied entitlement 
to service connection for the cause of the veteran's death, 
including as a result of exposure to ionizing radiation, and 
entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.

In June 2004, the RO also denied entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.  The appellant submitted a notice of 
disagreement with this decision in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for this issue to comply with VA's duty 
to assist.  This is necessary to ensure that there is a 
complete record upon which to decide the appellant's claims 
so that she is afforded every possible consideration.  

The appellant submitted additional, relevant evidence to the 
Board in July 2004.  She has not waived RO consideration of 
this evidence.  Accordingly, remand is required for 
consideration of the evidence by the RO.  See 38 C.F.R. 
§ 19.37(b).  

Additionally, the appellant has stated that prior to his 
death, the veteran was placed on vocational disability by the 
state of Montana and that these records would substantiate 
her claims.  Accordingly, they should be obtained on remand.    

As noted above, in June 2004 the RO denied entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  The appellant submitted a notice of 
disagreement with this decision in July 2004.  Under the 
circumstances, this issue is not yet ripe for appellate 
review and must be remanded for issuance of a statement of 
the case and to ensure protection of the appellant's due 
process rights.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is hereby REMANDED for the following:

1.  Make arrangements to obtain the veteran's 
vocational disability records from the state 
of Montana.  If the records are unavailable 
or do not exist, that fact should be 
specifically noted in the claims folder.

2.  Readjudicate the issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 
1151 for the cause of the veteran's death.  
If the benefit claimed remains denied, then 
issue statement of the case to the appellant.  
She should be given the opportunity to 
respond thereto.  Only if the appellant 
submits a timely substantive appeal should 
this issue be referred back to the Board for 
appellate review.  

3.  Finally, readjudicate the claims of 
entitlement to service connection for the 
cause of the veteran's death, including as a 
result of exposure to ionizing radiation, and 
entitlement to DIC under 38 U.S.C.A. § 1318, 
with application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained since 
the issuance of the supplemental statement of 
the case in April 2004.  If the decision with 
respect to the claim remains adverse to the 
appellant, she should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



